      Case 3:19-cv-00421-KHJ-FKB Document 54 Filed 02/23/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


DEMETRIUS TERRELL FREEMAN                                                PLAINTIFF


V.                                       CIVIL ACTION NO. 3:19-CV-421-KHJ-FKB


LIEUTENANT UNKNOWN PROVOST;                                            DEFENDANT
R. LINDO; and UNKNOWN INDIVIDUAL


            ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Report and Recommendation of United States

Magistrate Judge F. Keith Ball. [53]. The Report recommends that the Court grant

Defendant Reuben Lindo’s Motion to Dismiss [44] and deny Plaintiff Demetrius

Terrell Freeman’s Motion in Opposition [46]. Written objections to the Report were

due by February 10, 2021. The Report notified the parties that failure to file written

objections to the findings and recommendations by that date would bar further

appeal in accordance with 28 U.S.C. § 636. [53] at 7. Freeman filed no objection.

      When no party has objected to a magistrate judge’s report and

recommendation, the Court need not review it de novo. 28 U.S.C. § 636(b)(1) (“A

judge of the court shall make a de novo determination of those portions of the report

or specified proposed findings and recommendations to which objection is made.”).

In such cases, the Court applies the “clearly erroneous, abuse of discretion and

contrary to law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989).
        Case 3:19-cv-00421-KHJ-FKB Document 54 Filed 02/23/21 Page 2 of 3




         Freeman brings a Bivens1 claim for excessive force in violation of his Eighth

Amendment rights. Report [53] at 4-5. As the Magistrate Judge acknowledged in his

Report, this Court has not extended Bivens to an Eighth Amendment claim for

excessive force. Id. at 4 (citing Brown v. Nash, No. 3:18-CV-528-DPJ-JCG, 2019 WL

7562785, at *4-6 (S.D. Miss. Dec. 13, 2019), report and recommendation adopted,

2020 WL 129101 (S.D. Miss. Jan. 10, 2020)). Because the Court finds this type of

claim is a “new context” for Bivens to be applied, it must determine if “‘special

factors’ counsel[] hesitation to extending a Bivens claim to this context.” Canada v.

United States, 950 F.3d 299, 306 (5th Cir. 2020) (quoting Ziglar v. Abbasi, --- U.S. --

--, 137 S. Ct. 1843, 1857 (2017)). If one special factor exists, the Court must refrain

from extending Bivens. Id. at 309 (citing Maria S. v. Garza, 912 F.3d 778, 784 (5th

Cir. 2019)).

         The Magistrate Judge entered his Report and Recommendation, finding that

two special factors existed—an alternative remedial structure and legislation

action. [53] at 6. The Magistrate Judge held that an alternative remedial structure

existed in the prison’s remedial system and that Congress legislatively created a

remedy for prisoner abuse in the Prison Litigation Reform Act of 1996. Id. Because

of these two special factors, the Magistrate Judge recommended Bivens not be

extended to Freeman’s claim. Id. The Magistrate Judge further recommended

Lindo’s Motion to Dismiss [44] be granted and Freeman’s Motion in Opposition [46]

be denied. Id. Freeman filed no objection to the Report and Recommendation. After



1   Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 US. 388 (1971).
                                             2
      Case 3:19-cv-00421-KHJ-FKB Document 54 Filed 02/23/21 Page 3 of 3




review of the record, the Court, being fully advised in the premises, finds that the

Report and Recommendation is neither clearly erroneous nor contrary to law and

should be adopted as the opinion of this Court.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [53] of United States Magistrate Judge F. Keith Ball, entered in

this cause should be, and the same is, adopted as the finding of this Court. Lindo’s

Motion to Dismiss [44] is GRANTED, and Freeman’s Motion in Opposition [46] is

DENIED. The claims against Lindo are DISMISSED WITH PREJUDICE.

      SO ORDERED, this the 23rd day of February, 2021.

                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT JUDGE




                                          3
